OPINION ON REHEARING. McCullough, C. J. Counsel for appellee call our attention to .the fact, shown by the record, that instruction number five requested by appellant was given by tlie court, instead of refused, as erroneously stated in the original opinion. We recede therefore from that part of the opinion which erroneously held that error was committed in refusing to give that instruction. We have, however, .carefully reconsidered the evidence in the case, .and now adhere to the conclusion announced that the evidence is not legally sufficient to sustain the verdict. It is further insisted by counsel that appellant, by requesting the court to give instructions 'submitting the issues to the jury, not only waived the error in .submitting the issues at the request of appellee, but waived the right to .assign as error the insufficiency of the evidence to support the verdict. Counsel is correct in the first contention, for we have often held that a request for an instruction .submitting 'an issue operates as a waiver of the error in .giving an abstract instruction on the same issue. St. L. I. M. & S. Ry. Co. v. Jacobs, 70 Ark. 401; Greenwich Ins. Co. v. State, 74 Ark 72; Western Union Tel. Co. v. Arant, 88 Ark 499; Berman v. Shelby, 93 Ark. 472; Prairie Creek Coal Mining Co. v. Kittrell, 106 Ark. 138; Morris v. Raymond, 132 Ark. 449; Patterson v. Risher, 143 Ark. 376. It does not follow, though, that the question of the insufficiency of the evidence is waived by requesting an instruction submitting the issues to the jury. Nor does a party waive that question by failing to request a peremptory instruction. The statute makes the insufficiency of the evidence a ground for a new trial which may be raised in the motion. Crawford & Moses’ Digest, 1311, subdivision 6. A party is not required to raise that question prior to the motion for new trial, and it is not waived by either raising it or failing to raise it prior to that step in the proceedings. The distinction lies between the error in submitting an issue and the error in the unsupported verdict, and the first only is waived by joining in the request for submission. Rehearing denied. Wood, J., dissenting.